           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

RANTHONYJSTEPHENSON                                            PLAINTIFF

v.                       No. 4:18-cv-615-DPM

DOC HOLLADAY,
Pulaski County Jail                                         DEFENDANT

                                ORDER
     Unopposed recommendation, NQ 7, adopted.        FED.    R. CIV. P. 72(b)
(1983 addition to advisory committee notes). Stephenson's complaint
will be dismissed without prejudice for failure to state a claim. This
dismissal counts as a" strike" within the meaning of 28 U.S.C. § 1915(g).
An in forma pauperis appeal from this Order and accompanying
Judgment would not be taken in good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.

                                                        ti
                                       D.P. Marshall Jr.
                                       United States District Judge
